Order, Supreme Court, New York County (William J. Davis, J.), entered on or about October 10, 1991, which, inter alia, denied defendant-appellant’s motion for summary judgment, and sanctioned defendant-appellant’s attorney $5000, unanimously affirmed insofar as appealed from, with costs.
For purposes of 22 NYCRR 130-1.2, the order appealed adequately sets forth the conduct on which the finding of frivolousness was based. Defendant-appellant’s purportedly "meritorious documents” supporting its motion for summary judgment, which consisted solely of the duplicitous and evasive testimony of its officer, hardly provided the basis for a meritorious summary judgment motion, and the timing of the motion, upon the heels of defendant’s willful refusal to comply with the IAS Court’s July 10, 1991 order compelling that officer’s appearance at deposition to answer questions previously propounded, merely highlights defendant’s intention to vex and hinder plaintiff in her attempts to move the case forward. Given these circumstances, sanctions in the amount awarded were justified. Concur—Sullivan, J. P., Milonas, Kupferman and Róss, JJ.